UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam International Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (97.2%)(a) Shares Value Australia (1.7%) Qantas Airways, Ltd. (NON) 4,722,166 $12,740,073 Telstra Corp., Ltd. 5,078,451 12,866,459 Belgium (1.4%) Anheuser-Busch InBev NV 351,750 20,703,568 Brazil (1.0%) Petroleo Brasileiro SA ADR (Preference) (S) 471,838 15,485,723 Canada (4.2%) Agrium, Inc. 193,160 14,510,024 National Bank of Canada 193,831 12,246,226 Nexen, Inc. 880,634 17,737,787 Teck Resources, Ltd. Class B 468,200 19,280,163 China (9.3%) Camelot Information Systems, Inc. ADR (NON) 114,050 2,003,859 China Construction Bank Corp. 17,372,000 15,225,143 China Ming Yang Wind Power Group, Ltd. ADS (NON) 171,847 2,405,858 China Mobile, Ltd. 2,454,000 25,128,763 China National Materials Co., Ltd. 13,203,000 10,992,786 China Power New Energy Development Co., Ltd. (NON) 1,616,000 160,374 China WindPower Group, Ltd. (NON) 54,010,000 6,125,753 Dongfeng Motor Group Co., Ltd. 8,040,000 16,455,428 Industrial & Commercial Bank of China 16,809,000 12,521,961 Lonking Holdings, Ltd. 5,996,000 6,058,712 PCD Stores, Ltd. (NON) 9,298,000 2,936,015 Ping An Insurance (Group) Co. of China, Ltd. 2,226,500 22,727,440 Renhe Commercial Holdings Co., Ltd. 18,416,000 3,441,644 Sohu.com, Inc. (NON) (S) 233,600 13,460,032 Trony Solar Holdings Co., Ltd. 1,029,000 596,802 Denmark (0.5%) D/S Norden 188,097 7,450,136 France (12.3%) Alstom SA 189,017 9,647,948 ArcelorMittal 119,166 3,927,169 AXA SA 879,759 15,390,452 BNP Paribas SA 489,046 34,801,730 Christian Dior SA 199,986 26,155,192 Sanofi-Aventis 568,052 37,870,859 Societe Generale 298,897 17,225,767 Technip SA 173,622 13,970,548 Total SA 528,500 27,253,641 Germany (9.6%) Biotest AG (Preference) 78,319 3,621,572 Deutsche Post AG 1,715,030 31,125,540 Henkel AG & Co. KGaA 310,656 16,695,762 Kabel Deutschland Holding AG (NON) 445,511 17,684,049 Lanxess AG 139,682 7,657,531 Metro AG 267,655 17,433,277 MTU Aero Engines Holding AG 306,527 17,529,604 Porsche Automobil Holding SE (Preference) 682,678 33,826,092 Hong Kong (1.4%) Longtop Financial Technologies Ltd. ADR (NON) (S) 172,800 6,799,680 Wharf (Holdings), Ltd. 2,119,000 13,628,063 Ireland (2.9%) Covidien PLC 233,109 9,368,651 Governor & Co. of The Bank of Ireland (The) (NON) 3,562,859 3,013,149 Irish Life & Permanent PLC (NON) 1,647,705 3,124,097 Kerry Group PLC Class A 324,832 11,402,846 WPP PLC 1,448,822 16,040,734 Italy (2.3%) Fiat SpA 982,246 15,166,906 Mediaset SpA 2,758,430 19,565,710 Japan (20.1%) Aisin Seiki Co., Ltd. 1,094,200 34,168,327 Astellas Pharma, Inc. 639,000 23,103,310 Fujitsu, Ltd. 2,911,000 20,456,242 Hitachi Construction Machinery Co., Ltd. (S) 356,000 7,705,720 Hoya Corp. 413,100 10,081,047 Japan Tobacco, Inc. 9,833 32,768,806 Mitsubishi Electric Corp. 1,055,000 9,083,703 Mitsui & Co., Ltd. 1,229,200 18,307,548 Mizuho Financial Group, Inc. 11,037,700 16,148,212 Nippon Telegraph & Telephone (NTT) Corp. 728,600 31,847,308 ORIX Corp. 358,320 27,414,337 Sankyo Co., Ltd. 281,100 14,899,412 Sumitomo Mitsui Financial Group, Inc. 286,400 8,352,618 Suzuken Co., Ltd. 510,100 16,901,383 Tokyo Gas Co., Ltd. 3,514,000 15,970,812 Toyo Suisan Kaisha, Ltd. 786,000 16,221,441 Netherlands (1.6%) AerCap Holdings NV (NON) 564,542 6,678,532 ING Groep NV (NON) 1,642,294 17,047,702 Norway (0.7%) DnB NOR ASA 740,396 10,088,976 Russia (1.5%) Mobile Telesystems ADR 363,700 7,721,351 Sberbank OJSC (NON) 5,486,392 15,389,330 South Korea (0.7%) Shinhan Financial Group Co., Ltd. 262,090 10,033,088 Spain (3.2%) Banco Bilbao Vizcaya Argentaria SA (BBVA) 458,572 6,195,727 Banco Santander Central Hispano SA 2,360,626 30,000,851 Endesa SA 473,876 12,691,879 Switzerland (5.1%) Nestle SA 751,941 40,104,031 Syngenta AG 69,655 17,329,480 Zurich Financial Services AG 83,375 19,562,185 Taiwan (0.9%) Taiwan Semiconductor Manufacturing Co., Ltd. 2,950,000 5,854,392 Wistron Corp. 4,388,000 8,005,890 United Kingdom (15.6%) BAE Systems PLC 1,988,147 10,695,069 Barclays PLC 3,669,163 17,275,754 BG Group PLC 1,496,918 26,312,505 Cairn Energy PLC (NON) 2,033,616 14,496,735 Compass Group PLC 1,130,661 9,426,403 GlaxoSmithKline PLC 1,823,378 35,948,070 International Power PLC 1,533,204 9,348,886 Kingfisher PLC 1,897,531 6,983,996 Reckitt Benckiser Group PLC 430,203 23,669,754 Rio Tinto PLC 459,785 26,887,020 Telecity Group PLC (NON) 1,006,465 7,837,373 TUI Travel PLC 2,157,121 7,268,210 Tullow Oil PLC 446,931 8,948,250 Vedanta Resources PLC (S) 221,399 7,532,892 Xstrata PLC 1,175,617 22,503,048 United States (1.2%) First Solar, Inc. (NON) (S) 48,000 7,072,800 XL Group PLC 495,800 10,739,058 Total common stocks (cost $1,265,363,092) SENIOR LOANS (0.5%)(a)(c) Principal amount Value Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $3,924,318 $4,264,427 Visteon Corp. bank term loan FRN Ser. B1, 5 1/4s, 2013 3,705,000 4,026,101 Total senior loans(cost $8,171,125) U.S. TREASURY OBLIGATIONS (0.1%)(a)(i) Principal amount Value U.S. Treasury Bonds 6 5/8s, February 15, 2027 $133,000 $193,128 U.S. Treasury Notes 2 3/4s, February 15, 2019 92,000 95,779 U.S. Treasury Inflation Protected Securities 2 1/2s, July 15, 2016 351,920 400,440 U.S. Treasury Inflation Protected Securities 2 3/8s, April 15, 2011 168,048 171,948 Total U.S. treasury obligations (cost $861,295) MORTGAGE-BACKED SECURITIES (0.1%)(a)(i) Principal amount Value Fannie Mae Ser. 2010-45, Class PJ, 4.5s, 2037 $230,238 $247,674 Fannie Mae Ser. 2010-99, Class JU, 3s, 2040 891,335 922,400 Total mortgage-backed securities (cost $1,170,074) SHORT-TERM INVESTMENTS (4.2%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 48,741,140 $48,741,140 Putnam Money Market Liquidity Fund 0.15% (e) 9,522,157 9,522,157 U.S. Treasury Bills with effective yields ranging from of 0.23% to 0.39%, November 18, 2010 $227,000 226,890 U.S. Treasury Bills with effective yields ranging from of 0.17% to 0.31%, March 10, 2011 221,000 220,821 U.S. Treasury Bills with an effective yield of 0.20%, June 2, 2011 676,000 675,081 U.S. Treasury Bills with an effective yield of 0.24%, July 28, 2011 210,000 209,597 U.S. Treasury Bills zero %, November 12, 2010 (i) 660,000 659,868 U.S. Treasury Bills zero %, November 18, 2010 (i) 568,000 567,886 U.S. Treasury Bills zero %, December 2, 2010 (i) 131,000 130,974 U.S. Treasury Bills zero %, January 20, 2011 (i) 324,000 323,838 SSgA Prime Money Market Fund 0.18% (i) (P) 910,000 910,000 SSgA Prime Money Market Fund 0.18% (i) (P) 1,480,000 1,480,000 Total short-term investments (cost $63,668,120) TOTAL INVESTMENTS Total investments (cost $1,339,233,706)(b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $611,166,209) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/20/10 $13,411,591 $12,570,622 $840,969 British Pound Buy 10/20/10 14,610,644 14,361,845 248,799 Canadian Dollar Sell 10/20/10 30,543,797 29,925,409 (618,388) Euro Sell 10/20/10 4,586,180 4,303,960 (282,220) Norwegian Krone Sell 10/20/10 2,624,320 2,499,814 (124,506) Swedish Krona Buy 10/20/10 3,325,656 3,084,388 241,268 Swiss Franc Buy 10/20/10 19,022,407 18,451,959 570,448 Barclays Bank PLC British Pound Buy 10/20/10 9,823,187 9,656,538 166,649 Euro Buy 10/20/10 4,547,445 4,265,976 281,469 Hong Kong Dollar Sell 10/20/10 34,625,916 34,579,643 (46,273) Japanese Yen Sell 10/20/10 290,664 289,030 (1,634) Norwegian Krone Sell 10/20/10 1,239,715 1,181,014 (58,701) Singapore Dollar Buy 10/20/10 6,818,692 6,729,965 88,727 Swedish Krona Buy 10/20/10 877,702 813,602 64,100 Swiss Franc Buy 10/20/10 8,647,734 8,389,482 258,252 Citibank, N.A. Australian Dollar Buy 10/20/10 5,060,120 4,742,014 318,106 British Pound Buy 10/20/10 12,994,816 12,775,849 218,967 Danish Krone Buy 10/20/10 10,589,699 9,955,746 633,953 Euro Buy 10/20/10 1,226,946 1,151,272 75,674 Hong Kong Dollar Sell 10/20/10 19,939,419 19,911,676 (27,743) Norwegian Krone Sell 10/20/10 964,835 919,835 (45,000) Singapore Dollar Sell 10/20/10 2,648,410 2,593,180 (55,230) Swedish Krona Buy 10/20/10 9,615,352 8,924,899 690,453 Swiss Franc Buy 10/20/10 168,435 163,422 5,013 Credit Suisse AG Australian Dollar Buy 10/20/10 8,436,686 7,905,481 531,205 British Pound Buy 10/20/10 10,792,401 10,609,309 183,092 Canadian Dollar Sell 10/20/10 14,392,530 14,041,489 (351,041) Euro Sell 10/20/10 13,505,266 12,673,599 (831,667) Japanese Yen Buy 10/20/10 9,681,230 9,587,703 93,527 Norwegian Krone Buy 10/20/10 1,421,325 1,355,287 66,038 Swedish Krona Buy 10/20/10 4,643,839 4,307,118 336,721 Swiss Franc Buy 10/20/10 6,873,822 6,667,886 205,936 Deutsche Bank AG Australian Dollar Buy 10/20/10 20,076,805 18,812,695 1,264,110 Euro Buy 10/20/10 5,983,746 5,616,007 367,739 Swedish Krona Buy 10/20/10 2,757,680 2,559,025 198,655 Swiss Franc Sell 10/20/10 2,482,499 2,407,887 (74,612) Goldman Sachs International Australian Dollar Buy 10/20/10 13,554,034 12,700,201 853,833 British Pound Buy 10/20/10 2,970,809 2,920,901 49,908 Euro Sell 10/20/10 1,484,446 1,393,272 (91,174) Japanese Yen Sell 10/20/10 700,150 692,593 (7,557) Norwegian Krone Buy 10/20/10 1,197,264 1,140,665 56,599 Swedish Krona Buy 10/20/10 6,032,453 5,602,902 429,551 HSBC Bank USA, National Association Australian Dollar Sell 10/20/10 2,154,795 2,020,215 (134,580) British Pound Sell 10/20/10 4,904,051 4,944,005 39,954 Euro Buy 10/20/10 1,943,391 1,823,801 119,590 Hong Kong Dollar Sell 10/20/10 15,588,821 15,572,808 (16,013) Norwegian Krone Sell 10/20/10 7,501,442 7,152,617 (348,825) Swiss Franc Sell 10/20/10 2,238,152 2,171,163 (66,989) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 8,078,358 7,570,886 507,472 British Pound Buy 10/20/10 2,262,441 2,224,513 37,928 Euro Sell 10/20/10 11,780,778 11,055,176 (725,602) Hong Kong Dollar Sell 10/20/10 26,202,745 26,167,971 (34,774) Japanese Yen Buy 10/20/10 5,230,461 5,173,019 57,442 Norwegian Krone Buy 10/20/10 9,006,922 8,585,306 421,616 Singapore Dollar Buy 10/20/10 18,633,539 18,253,450 380,089 Swedish Krona Buy 10/20/10 3,259,878 3,024,318 235,560 Swiss Franc Buy 10/20/10 8,599,537 8,341,900 257,637 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 5,068,034 4,797,773 270,261 British Pound Buy 10/20/10 8,486,590 8,345,208 141,382 Euro Sell 10/20/10 11,243,818 10,547,168 (696,650) Israeli Shekel Buy 10/20/10 4,464,249 4,306,981 157,268 Japanese Yen Buy 10/20/10 8,633,093 8,541,170 91,923 Swedish Krona Buy 10/20/10 5,929,770 5,499,490 430,280 Swiss Franc Sell 10/20/10 1,839,330 1,784,136 (55,194) State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 14,022,187 13,139,298 882,889 Canadian Dollar Sell 10/20/10 17,498,842 17,064,911 (433,931) Euro Sell 10/20/10 11,321,832 10,624,872 (696,960) Israeli Shekel Buy 10/20/10 4,464,221 4,306,509 157,712 Norwegian Krone Sell 10/20/10 351,619 335,328 (16,291) Swedish Krona Buy 10/20/10 4,869,185 4,516,796 352,389 UBS AG Australian Dollar Buy 10/20/10 10,884,957 10,200,953 684,004 British Pound Buy 10/20/10 8,382,409 8,241,216 141,193 Euro Sell 10/20/10 433,850 407,127 (26,723) Israeli Shekel Buy 10/20/10 4,464,221 4,298,407 165,814 Norwegian Krone Buy 10/20/10 346,296 330,083 16,213 Swedish Krona Buy 10/20/10 3,959,365 3,675,206 284,159 Swiss Franc Buy 10/20/10 5,286,278 5,127,397 158,881 Westpac Banking Corp. Australian Dollar Buy 10/20/10 11,121,687 10,422,462 699,225 British Pound Buy 10/20/10 6,463,153 6,353,958 109,195 Euro Buy 10/20/10 5,471,883 5,136,363 335,520 Japanese Yen Sell 10/20/10 5,910,928 5,847,089 (63,839) Total Key to holding's abbreviations ADR American Depository Receipts FRN Floating Rate Notes OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,508,926,361. (b) The aggregate identified cost on a tax basis is $1,360,333,035, resulting in gross unrealized appreciation and depreciation of $238,907,141 and $58,983,266, respectively, or net unrealized appreciation of $179,923,875. (NON) Non-income-producing security. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $47,515,412. The fund received cash collateral of $48,741,140 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,910 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $106,692,352 and $110,712,829, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $331,593 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. The fund had the following industry concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Banking 13.8% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,924,591 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $406,863 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $25,606,532 $- - $ Belgium 20,703,568 Brazil 15,485,723 Canada 63,774,200 China 140,240,570 Denmark 7,450,136 France 186,243,306 Germany 145,573,427 Hong Kong 20,427,743 Ireland 42,949,477 Italy 34,732,616 Japan 303,430,226 Netherlands 23,726,234 Norway 10,088,976 Russia 23,110,681 South Korea 10,033,088 Spain 48,888,457 Switzerland 76,995,696 Taiwan 13,860,282 United Kingdom 235,133,965 United States 17,811,858 Total common stocks Mortgage-backed securities 1,170,074 Senior loans 8,290,528 U.S. treasury obligations 861,295 Short-term investments 11,912,157 51,756,095 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $ $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $16,475,357 $5,932,117 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
